DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 10/20/2021 have been entered. 
The 112(a) rejections have been overcome. 
Claims 1-3 remain pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Corti (US 2014/0150664) in view of De Longhi (US 2014/0373724) and Buttiker (US 8,931,399).

Regarding claim 1,  Corti discloses (Fig-4) a coffee machine characterized in that it comprises a controller (controller of “electronic control program” [0042]), a boiler (5) inserted a distance, which is adjustable on the basis of an electronic control program, inside seat 21 to define a brewing chamber 24 of adjustable volume, normally greater than the volume of measure 22” [0042], piston 23 may also further compress grounds 22 to a given pressure “measure 22 is loaded, brewing chamber 24 is closed by compression piston 23, and solenoid valves 10 and 12 are set in the same way as for making FB coffee, the only difference being that compression piston 23 is advanced to bring head 27 into contact with measure 22; to compress spring 28 so the free edge of lateral wall 48 of head 27 comes to rest against annular shoulder 33, i.e. head 27 is set to the withdrawn position; and to exert a given pressure on measure 22.” [0050]), 

subject said infusion chamber together with said ejection piston housed therein, or only said ejection piston, following execution of the infusion process, to a second course of translational movement in the same direction as the first course of translational movement, for compression of a load of spent coffee grounds against the closing piston and the drainage of the liquid contained therein (further advancement of compression piston relative to ejection piston provides removal of liquid from grounds ”compression piston 23 is advanced further to bring head 27 into contact with measure 22; to compress spring 28 so the free edge of lateral wall 48 of head 27 comes to rest against annular shoulder 33, i.e. head 27 is set to the withdrawn position; and to compress measure 22 so as to ‘squeeze’ it into a substantially dry tablet.” [0046]), 
Corti is silent regarding the relative movement between closing piston and the infusion unit being a movement of the infusion unit in a first course of translational movement and where the length of the first course of translational movement is provided by a control of a driving motor of the infusion unit.
However De Longhi teaches (Fig-4-5-6-11) the infusion unit being movable in a first course of translational movement (via gear motor 18 driving worm gear 17 in 
The advantage of wherein the infusion unit is movable in a first course of translational movement and where the length of the first course of translational movement is provided by a control of a driving motor of the infusion unit, is to provide positioning of the infusion unit in an openly accessible manner for loading grounds (see figures 5 and 11 tilting infusion cylinder 2 away from axis of closing piston 3, “The infusion cylinder 2 is subjectable to reversible rotational-translational travel between a position for loading a load of coffee 30, in which it is disengaged from the closing piston 3 and has the axis inclined relative to the axis of the closing piston 3” [0018]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Corti with De Longhi, by modifying the undisclosed relative movement means between closing piston and infusion unit of Corti, with the infusion unit moving system of De Longhi, to provide the infusion unit in an openly accessible manner for loading grounds. 
Corti is silent regarding wherein the coffee machine is configured, following execution of the infusion process, to drain the liquid contained in said infusion chamber, during operation of said second course of translational movement, through an opening 
However Buttiker teaches (Fig-1-3) wherein the coffee machine is configured, following execution of the infusion process, to drain the liquid contained in said infusion chamber (52), during operation of said second course of translational movement (residual water pressing step after brewing step “which the residual water pressed out from the coffee cake can drain” (column 4, lines 12-16)), through an opening (valve 20 having opening of “DS” position for draining) of only one valve (20), as programmed by said controller, to access a drain line (60) for the liquid drainage of said infusion chamber (compressive step of wringing coffee grounds diverts residual water via valve 20 from coffee outlet 61 to waste outlet 60 “In a drainage position DS of the drainage valve 20, as will be explained in further detail in connection with FIG. 3, a connection is made between brewing unit 50 and outlet 60 via which the residual water pressed out from the coffee cake can drain” (column 4, lines 12-16).
The advantage of wherein the coffee machine is configured, following execution of the infusion process, to drain the liquid contained in said infusion chamber, during operation of said second course of translational movement, through an opening of only one valve, as programmed by said controller, to access a drain line for the liquid drainage of said infusion chamber, is to provide a valving system to divert drainage waste to a separate location from brewing outlet “the drainage valve 20 is disposed in a drainage liquid or residual water path 31 extending between the brewing unit 50 and an outlet 60 which leads, for example, into a residual water dish.” (column 3-4, lines 66-2) while providing a means for a decalcifying step “ES” without running said decalcifying 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Corti with Buttiker, by adding to the coffee grounds wringing step of Corti, the waste line valve draining feature of Buttiker, to provide a valving system to divert drainage waste to a separate location while providing a means for a decalcifying step without running said decalcifying step through the brew chamber.

	Regarding claim 2, Corti as modified by De Longhi above discloses the coffee machine according to claim 1, Corti as modified is silent regarding characterized in that said infusion unit is supported in a releasable manner by a carriage having a linkage for activating the ejection piston interacting with a cam control means that is supported by a containment body of the infusion unit.
However De Longhi discloses the infusion unit (2) is supported in a releasable manner (“The infusion cylinder 2 can be removably secured in a known manner to a carriage 11” [0035]) by a carriage (11) having a linkage (32) for activating the ejection piston (“oscillating rocker 32 having a first arm 33 provided with a member for driving the ejection piston 5” [0042]) interacting with a cam control means (36 of linkage 32 in contact with guides 47, 37, 44 [0042-0055], see figures 5 to 13) that is supported by a 
The advantage of the infusion unit being supported in a releasable manner by a carriage having a linkage for activating the ejection piston interacting with a cam control means that is supported by a containment body of the infusion unit, is to provide attachment and operating means of the ejection piston within the swiveling infusion unit for loading grounds as modified in claim 1 (see figure 11, “The infusion cylinder 2 is subjectable to reversible rotational-translational travel between a position for loading a load of coffee 30, in which it is disengaged from the closing piston 3 and has the axis inclined relative to the axis of the closing piston 3” [0018]) . 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Corti further with De Longhi, by modifying the ejection piston system of Corti with the swiveling with infusion chamber ejection means of De Longhi, to provide the infusion unit in an accessible manner for loading grounds while retaining an ejection system therein. 

	Regarding claim 3, Corti as modified by De Longhi discloses The coffee machine according to claim 2, Corti is silent regarding characterized in that said containment body has a window for extraction of the infusion unit.
	However De Longhi discloses that the containment body (9) has a window (20) for extraction of the infusion unit (“a window 20 through which the infusion cylinder 2 can be extracted from the compartment 13” [0036]).

	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Corti as already modified with De Longhi, further with De Longhi, by adding to the infusion unit and containment body of Corti, the infusion unit removability with window access thereto of De Longhi, to provide accessibility to the infusion unit outside of the confinement of the containment body.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive or have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Spencer H. Kirkwood/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761